t·•,   ~   ;.-•'-",,

             AO 245B (Rev;· 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of I   ·7-
                                                  UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                   v.                                     (For Offenses Committed On or After November l, 1987)


                               Francisco Javier Lopez-Ojeda                               Case Number: 2:19-mj-10093

                                                                                          Michael E
                                                                                          Defendant's Att rney


             REGISTRATION NO. 86296298

            THE DEFENDANT:                                                                          JUL 2 3 2019
             IZI pleaded guilty to count(s) ~1~oE_f~C~o!:1:m1p~la~i~nt~---------kd~''a~,~-i·-;---~,~~·41       · ; :'.-·~·~'ffiff~--L--
             D was found guilty to count( s)                                            ~?UTr1EiflN  Oi(ffiqfcT  OF CAl.!FORNIA
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                       Nature of Offense                                                         Count Number(s)
            8:1325                                ILLEGAL ENTRY (Misdemeanor)                                               1

               D The defendant has been found not guilty on count(s)
                                                                                       -------------------
               •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                             ,r{ TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

               IZI Assessment: $10 WAIVED IZI Fine: WAIVED
               IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Tuesday, July 23, 2019
                                                                                        Date of Imposition of Sentence

                             ··--· /,?~ ___..,.
             Received _---:~_:i'-''->'_-_ _ _ __
                            DUSM ,.
                                                                                        Ili/ilL~KOCK
                                                                                        UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                     2:19-mj-10093
